The Court at General Term said:
"This case presents narrow questions of statutory construction. The decision of The People v. Thompson (33 Hun, 661, MSS. opinion of Judge Haight) should be followed as a precedent. Mr. Whitney incorrectly, according to the case cited, directed what the plaintiff should do with *537the check, and the plaintiff acquiesced in the incorrect direction.
John C. Shaw, for plaintiff.
John I. Townsend, Jr., for defendant.
Opinion Per Curiam.
Motion by defendant for judgment granted, with costs.